Citation Nr: 1003520	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  07-31 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to service-connected psychiatric disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from March 1965 to February 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision issued in 
March 2005 in which the RO denied the Veteran's claim for 
service connection.  The Veteran perfected an appeal to the 
RO's denial.


FINDINGS OF FACT

1.  Service connection is in effect for dysthymia, including 
gastrointestinal (GI) and genitourinary (GU) symptoms, and 
previously diagnosed as panic disorder, psychoneurosis (mixed 
type with anxiety phobic features) and posttraumatic stress 
disorder (PTSD) (psychiatric disability).

2.  The evidence is in relative equipoise as to whether 
Veteran's hypertension is aggravated by his service-connected 
psychiatric disability.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for entitlement to service connection for 
hypertension as secondary to the Veteran's service-connected 
psychiatric disability are met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2009)) includes enhanced 
duties to notify and assist claimants for VA benefits.  VA 
regulations implementing the VCAA have been codified, as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).  Given the Board's favorable disposition of the 
Veteran's claim for service connection, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the appeal have been accomplished.

II.  Analysis

In general service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Under 
38 C.F.R. § 3.310 (which was revised effective in October 
2006), service connection also may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  See 38 C.F.R. § 3.310. Such 
permits a grant of service connection not only for disability 
caused by a service-connected disability, but for the degree 
of disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  Id.  
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In a December 1967 rating decision, service connection was 
granted for psychoneurosis, mixed type with anxiety phobic 
features and an initial 10 percent rating was assigned, 
effective February 3, 1967.  In a September 1991 rating 
decision, the Veteran's psychiatric disability was 
recharacterized as panic disorder (previously shown as 
psychoneurosis) with phobic features and dysthymia and a 30 
percent rating was assigned, effective November 5, 1990.  In 
a September 1996 rating decision, the Veteran's psychiatric 
disability was recharacterized as panic disorder and a 50 
percent rating was assigned, effective April 14, 1995.  In a 
June 2003 rating decision, the Veteran's psychiatric 
disability was recharacterized as dysthymia, including GI and 
GU symptoms, and previously diagnosed as panic disorder, 
psychoneurosis (mixed type with anxiety phobic features) and 
PTSD and a 70 percent rating was assigned, effective April 5, 
1999.  The rating and the characterization of the Veteran's 
psychiatric disability have remained unchanged since then.

Here, the Veteran asserts that his service-connected 
psychiatric disability has aggravated his hypertension.  His 
September 2004 claim, was accompanied by a private 
physician's statement, in which G. S., M.D., P.C. stated that 
the Veteran has PTSD which can cause elevated blood pressure.  
Subsequently, he submitted an Internet article that reflected 
that people who experience depression and anxiety are at 
increased risk of developing hypertension.  

VA treatment records reflect blood pressure readings 
fluctuating from lows of 130/90 and 132/84 (in August and 
November 2003, respectively) and 126/88 (in September 2007) 
to highs of 170/100 and 160/100 (on VA examination in 
November 2004) and of 174/105 (during hospitalization in 
January 2007).  While in an August 2004 behavioral health 
outpatient progress note, a VA staff psychiatrist noted that 
the Veteran suffers from hypertension, which his level of 
anxiety could be exacerbating and that his mental status was 
significant for anxious and dysthymic mood.  

A November 2004 VA examination report reflects that the 
Veteran was diagnosed with high blood pressure in 1999 and 
that he was currently on 10 mg. of fosinopril per day without 
any side effects or complications from his hypertension.  On 
examination, blood pressure readings were 170/100, 170/100, 
160/100.  The assessment was essential hypertension.  In 
response to whether the Veteran's hypertension is more likely 
than not secondary to service-connected dysthymia, the 
examiner opined that there was no relationship between the 
two.  He added that essential hypertension is a very common 
illness, especially with people in the Veteran's age group 
and that a "hyperanxiety state could aggravate[ ] 
hypertension but not cause it," but in this case, the 
Veteran does not have that.  The examiner stated that the 
Veteran has dysthymia, which would have no bearing on his 
hypertension.

A July 2005 VA Vietnam Veterans Readjustment Program 
evaluation reflects that testing supported a diagnosis of 
Generalized Anxiety Disorder (GAD) and Depressive Disorder 
due to military experience.  He also suffered from a panic 
disorder, situation type, manifesting in urinary incontinence 
in public settings.  In addition to these diagnoses, the 
Veteran was found to have PTSD, hypertension and urinary 
incontinence.  

VA treatment records following this examination show that the 
Veteran suffered an myocardial infarction in January 2007 and 
at that time his blood pressure reading was 174/105 sitting.  
They also reflect continuing treatment for anxiety and 
hypertension, including an emergency room visit for neck pain 
which was assessed to be most likely, anxiety-related 
symptoms, possible GI symptoms from eating dill with vinegar.  
The Veteran indicated that he retired early in 1999 due to 
his psychiatric disability.

An October 2007 VA examiner indicated that the Veteran 
appeared to best meet the criteria for a diagnosis of 
dysthymic disorder-early onset, adding that serving in the 
military in general, and in Vietnam in particular, caused the 
Veteran to experience a significant increase in his anxiety. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

On review, the Board finds that the record contains an 
approximate balance of negative and positive evidence as to 
whether the Veteran's service-connected psychiatric 
disability has aggravated his hypertension.  Of little 
significance to the Board is the November 2004 VA examiner's 
opinion that the Veteran's dysthymia would have no bearing on 
his hypertension.  This opinion is flawed because it 
disregards the preponderance of the evidence in the claims 
file, which this examiner apparently did not review, that 
reveals that the Veteran's service-connected psychiatric 
disability has been characterized by panic attacks and 
continuing treatment for anxiety.  His panic attacks have 
been manifested by urinary incontinence in public settings 
and emergency room visits for neck pain which was assessed to 
be most likely, anxiety-related symptoms, and hospitalization 
for an MI, that the Veteran thought was gastritis due to his 
psychiatric disability, at which time his blood pressure 
reading was extraordinarily high, 174/105 while sitting.  

Although the November 2004 VA examiner's rationale for his 
conclusion is flawed, the Board finds that that part of this 
VA examiner's opinion that a hyperanxiety state could 
aggravate hypertension is on point.  This statement is 
bolstered by Dr. G. S.'s statement that the Veteran has PTSD 
which can cause elevated blood pressure and his VA treating 
psychiatrist's statement that the Veteran's level of anxiety 
could be exacerbating his hypertension, noting that his 
mental status was significant for anxious and dysthymic mood.  
Therefore, the November 2004 VA examiner's opinion is 
probative with regard to the statement that hyperanxiety 
could aggravate the Veteran's hypertension.  When combined 
with the other medical findings, and the post-service 
treatment records and evaluations showing continuing anxiety 
symptoms as part of the Veteran's service-connected 
psychiatric disability, the balance of positive and negative 
evidence is at the very least in relative equipoise.  

The majority of the medical evidence clearly shows that 
anxiety related to the Veteran's service-connected 
psychiatric disability at least aggravated his hypertension.  
What is less clear is the degree of disability resulting from 
such aggravation.  Regardless, the Board is satisfied that 
the inquiries necessitated by 38 C.F.R. § 3.303(b) as to any 
"baseline" disability have thus been addressed and any 
doubt in this instance should be resolved in the Veteran's 
favor.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(when it is not possible to separate the effects of a 
nonservice-connected condition from those of a service-
connected condition, reasonable doubt should be resolved in 
the claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition).

While the private and VA physicians indicated that the 
Veteran's service-connected psychiatric disability did not 
cause the Veteran's hypertension, they also concluded that 
the anxiety symptoms which are part of his service-connected 
psychiatric disability aggravated the hypertension.  When the 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service-connected disorder, service 
connection is warranted.  Allen, 7 Vet. App. at 448.  The 
Board finds their statements are sufficient medical evidence 
of a link between the Veteran's service-connected psychiatric 
disability and his hypertension.  Resolving all doubt in the 
Veteran's favor, the Board concludes that service connection 
is warranted on a secondary basis.


ORDER

Service connection for hypertension as secondary to service-
connected psychiatric disability is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


